DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Simpson et al US Patent Application Publication 2003/0188868 hereinafter referred to as Simpson.
Regarding claims 1 and 7, Simpson discloses a liner hanger (500) for coupling the liner (connected via threads (501)) to a casing of a cased wellbore in a subterranean formation (see Figures 12 and 15 and [0014 for purpose of setting a liner and [0054] which explains the details of the expandable portion shown in Figures 10 and 12-14), wherein the liner hanger comprises an anchoring element (502) having multiple metal ridges (506) made of a ductile material [0054-0055 - ductile given their intended use as disclosed] extending circumferentially along an outer perimeter of the anchoring element (see Figure 15), wherein the metal ridges are adapted to come in interference contact with the wellbore casing and plastically deform when the liner hanger is in an expanded position (shown on Figure 16 and [0055]), and wherein the metal ridges do not provide a metal to metal seal between the anchoring element of the liner hanger and the wellbore casing when the liner hanger is in the expanded position [0055 - notes that cement and other fluids may still pass the metal ridges, via grooves (504) when expanded]. The method of claim 7 is disclosed as cited above, and further in [0056-0057].
Regarding claims 2 and 8, Simpson disclosed a uniform body (as shown on Figure 15 as well as [0054] which notes the anchoring element is formed on the outer surface of the hanger). Examiner recognizes the claim limitation of “by machining” as a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) see MPEP 2113. Simpson discloses the anchoring elements are formed on the outer surface of the hanger [0054] , and examiner believes that this will not result in a materially different product whether explicitly calling for a machining process or not. Applicant did not demonstrate a criticality between the process of forming the hanger and the structural limitations of the liner.  
Regarding claims 3 and 9, Simpson further discloses wherein the metal ridges include relief grooves ((504) - which separate the metal ridges of (502) from each other) that allows for fluid communication between the ridges and the casing [0055].
Regarding claims 4 and 10, Simpson further discloses wherein the hanger further comprises a sealing element (508) configured to provide a seal when the hanger is expanded [0054, 0056].
Regarding claims 5, 6, 11, and 12, Simpson further discloses wherein the seal (508) is an elastomeric element [0056] that is an annular ring surrounding the hanger (shown on Figure 15 and [0056]).
Regarding claim 14, Simpson discloses an expanding tool (400) that relies on pressure to actuation roller pistons [0048].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson as applied to claim 7 above, and further in view of Hazelip et al US Patent Application Publication 2016/0090801 hereinafter referred to as Hazelip.
Regarding claim 13, Simpson discloses an expanding tool (400) that relies on rollers [0048]. Simpson fails to teach a conical swage. Hazelip teaches an analogous system of expanding a liner hanger (see title) and further teaches that it is well-known to use cones to expand hangers [0005]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the rollers of Simpson with a conical expansion tool to yield the predictable result of expanding a liner hanger as taught by Hazelip.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672